DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 02/26/2021 has been entered. Claims 1, 3-4 and 6-15 have been amended and thus Claims 1 and 3-16 are currently pending and are under examination. 

Withdrawn Objections and Rejections
	Claim 1 has been amended to comply with the written description and thus the 112(a) rejection has been withdrawn. 
Claims 6 and 16 are now dependent on non-rejected claim and the objection to the claims has been withdrawn. 
Claim 11 has been amended to obviate indefinite language and thus the 112(b) rejection has been withdrawn.
Claim 12 has been amended to now recite “wherein the oxide is a product obtained by reaction of 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene with oxygen”. Zapevalov teaches the composition comprising NaOMe and MeOH as the oxides but not the newly recited oxide which is a product obtained by reaction of 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene with oxygen. Accordingly, the 102(a)(1) rejection of Claims 12-14 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 3-11, the closest prior references are Publication number WO2019/124219A1 (WO’219 hereinafter, Published Jun. 27, 2019; cited in Office Action 12/17/2020) and Patent application publication number US2010/0162738A1 (US’738 hereinafter, Published Jul. 1, 2010; cited in Office Action 12/17/2020).
WO’219 teaches in [0061] a method for obtaining a composition comprising 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene by dehydrofluorinating 5-chloro-1,1,2,2,3,3,4,4-octafluoropentane. Furthermore, WO’219 teaches that the product is recovered using the recovery tank 15 containing the product from which the water has been removed by passing it through the dehydration tower 14 ([0028] and Fig.1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

US’738 teaches a method for drying compositions comprising fluoropropenes using molecular sieves. However, US’738 fails to teach or suggest using the same drying method for fluoropentenes as instantly claimed. 

In view of the foregoing, the method of Claims 1-11 is deemed novel and unobvious over the above prior art references.

Regarding Claims 12-16, the closest prior art reference is Zapevalov (Zapevalov, A. Ya. et al. “α,α-Disubstituted polyfluoro-alkenes” Zhurnal Oranichesskol Khimii, 1988, 24, 1626-1633; cited in IDS 11/09/2020). 
As set forth in the last Office Action, Zapevalov teaches on page 1632 a method for producing 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene (IV6) from a composition comprising 0.198 moles 5-chloro-1,1,2,2,3,3,4,4-octafluoropentane (II6) and 0.2 moles NaOMe in the presence of 80 moles of methanol as a solvent:

    PNG
    media_image2.png
    118
    567
    media_image2.png
    Greyscale

Since an excess amount (moles) of NaOMe and MeOH have been used in the reaction when compared to the moles of 5-chloro-1,1,2,2,3,3,4,4-octafluoropentane, the final product composition that comprises 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene necessarily comprises the oxides NaOMe and MeOH.
However, Zapevalov fails to teach or suggest the composition comprising 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene and the newly recited oxide which is a product obtained by reaction of 1-chloro-2,3,3,4,4,5,5-heptafluoro-1-pentene with 

In view of the foregoing, the process of Claim 1 and the composition of Claim 12 are deemed novel and unobvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622